



Exhibit 10.1
CDW CORPORATION

AMENDED AND RESTATED
2013 SENIOR MANAGEMENT INCENTIVE PLAN


I. Purposes
The purposes of the CDW Corporation Amended and Restated 2013 Senior Management
Incentive Plan (the “Plan”) are to retain and motivate the officers and other
employees of CDW Corporation and its subsidiaries who have been designated by
the Committee to participate in the Plan for a specified Performance Period by
providing them with the opportunity to earn incentive payments based upon the
extent to which specified performance goals have been achieved or exceeded for
the Performance Period. It is intended that all amounts payable after the
Transition Period to Participants who are “covered employees” within the meaning
of Section 162(m) of the Code will constitute “qualified performance-based
compensation” within the meaning of U.S. Treasury regulations promulgated
thereunder, and the Plan and the terms of any Awards hereunder shall be so
interpreted and construed to the maximum extent possible.
II. Definitions
“Annual Base Salary” shall mean for any Participant an amount equal to the rate
of annual base salary in effect or approved by the Committee or other authorized
person at the time or immediately before performance goals are established for a
Performance Period, including any base salary that otherwise would be payable to
the Participant during the Performance Period but for his or her election to
defer receipt thereof.
“Applicable Period” shall mean, with respect to any Performance Period, a period
commencing on or before the first day of the Performance Period and ending not
later than the earlier of (a) the 90th day after the commencement of the
Performance Period and (b) the date on which twenty-five percent (25%) of the
Performance Period has been completed. Any action required to be taken within an
Applicable Period may be taken at a later date if permissible under
Section 162(m) of the Code or U.S. Treasury regulations promulgated thereunder.
“Award” shall mean an award to which a Participant may be entitled under the
Plan if the performance goals for a Performance Period are satisfied. An Award
may be expressed as a fixed cash amount or pursuant to a formula that is
consistent with the provisions of the Plan.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Compensation Committee of the Board, or a
subcommittee thereof, which for Awards payable after the Transition Period is
intended to be comprised of members of the Board that are “outside directors”
within the meaning of Section 162(m) of the





--------------------------------------------------------------------------------





Code, or such other committee designated by the Board that satisfies any then
applicable requirements of the principal national stock exchange on which the
common stock of the Company is then traded to constitute a compensation
committee, and which consists of two or more members of the Board, each of whom
is an “outside director” within the meaning of Section 162(m) of the Code.
“Company” shall mean CDW Corporation, a Delaware corporation, and any successor
thereto.
“Participant” shall mean an officer or other employee of the Company or any of
its subsidiaries who is designated by the Committee to participate in the Plan
for a Performance Period, in accordance with Article III.
“Performance Period” shall mean any period for which performance goals are
established pursuant to Article IV. A Performance Period may be coincident with
one or more fiscal years of the Company or a portion of any fiscal year of the
Company.
“Plan” shall mean the CDW Corporation Amended and Restated 2013 Senior
Management Incentive Plan as set forth herein, as it may be amended from time to
time.
“Transition Period” shall mean the maximum transition period available to the
Company under U.S. Treasury regulation Section 1.162-27(f), during which
payments under the Plan are exempt from the limitations of Section 162(m) of the
Code.
III. Administration
3.1.    General. The Plan shall be administered by the Committee, which shall
have the full power and authority to interpret, construe and administer the Plan
and Awards granted hereunder (including in each case reconciling any
inconsistencies, correcting any defaults and addressing any omissions). The
Committee’s interpretation, construction and administration of the Plan and all
its determinations hereunder shall be final, conclusive and binding on all
persons for all purposes.
3.2.    Powers and Responsibilities. The Committee shall have the following
discretionary powers, rights and responsibilities in addition to those described
in Section 3.1.
(a)    to designate within the Applicable Period the Participants for a
Performance Period;
(b)
to establish within the Applicable Period the performance goals and targets and
other terms and conditions that are to apply to each Participant’s Award;

(c)
to certify in writing prior to the payment with respect to any Award that the
performance goals for a Performance Period and other material terms applicable
to the Award have been satisfied;



2

--------------------------------------------------------------------------------





(d)
subject to Section 409A of the Code, to determine whether, and under what
circumstances and subject to what terms, an Award is to be paid on a deferred
basis, including whether such a deferred payment shall be made solely at the
Committee’s discretion or whether a Participant may elect deferred payment; and

(e)
to adopt, revise, suspend, waive or repeal, when and as appropriate, in its sole
and absolute discretion, such administrative rules, guidelines and procedures
for the Plan as it deems necessary or advisable to implement the terms and
conditions of the Plan.

3.3.    Delegation of Power. The Committee may delegate some or all of its power
and authority hereunder to the Chief Executive Officer or other executive
officer of the Company as the Committee deems appropriate; provided, however,
that with respect to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the applicable Performance Period or
during any period in which an Award may be paid following a Performance Period,
only the Committee shall be permitted to (a) designate such person to
participate in the Plan for such Performance Period, (b) establish performance
goals and Awards for such person, and (c) certify the achievement of such
performance goals.
IV. Performance Goals
The Committee shall establish within the Applicable Period of each Performance
Period one or more objective performance goals (the outcome of which, when
established, shall be substantially uncertain) for each Participant or for any
group of Participants (or both). To the extent necessary for an award to be
qualified performance-based compensation under Section 162(m) of the Code and
the regulations thereunder, performance goals shall be based exclusively on one
or more of the following objective corporate-wide or subsidiary, division,
operating unit or individual measures: the attainment by a share of Common Stock
of a specified Fair Market Value for a specified period of time; increase in
stockholder value; earnings per share; return on or net assets; return on
equity; return on investments; return on capital or invested capital; total
stockholder return; earnings or income of the Company before or after taxes
and/or interest; earnings before interest, taxes, depreciation and amortization
(“EBITDA”); EBITDA margin; operating income; revenues; operating expenses,
attainment of expense levels or cost reduction goals; market share; cash flow,
cash flow per share, cash flow margin or free cash flow; interest expense;
economic value created; gross profit or margin; operating profit or margin; net
cash provided by operations; price-to-earnings growth; and strategic business
criteria, consisting of one or more objectives based on meeting specified goals
relating to market penetration, customer acquisition, business expansion, cost
targets, customer satisfaction, reductions in errors and omissions, reductions
in lost business, management of employment practices and employee benefits,
supervision of litigation, supervision of information technology, quality and
quality audit scores, efficiency, and acquisitions or divestitures; or any
combination of the foregoing. Each such goal may be expressed on an absolute or
relative basis and may include comparisons based on current internal targets,
the past performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units) or the past


3

--------------------------------------------------------------------------------





or current performance of one or more other companies or market indices (or a
combination of such past and current performance). In addition to the ratios
specifically enumerated above, performance goals may include comparisons
relating to capital (including, but not limited to, the cost of capital),
shareholders’ equity, shares outstanding, assets or net assets, sales or any
combination thereof. The applicable performance measures may be applied on a
pre- or post-tax basis and may be adjusted in accordance with Section 162(m) of
the Code to include or exclude objectively determinable components of any
performance measure, including, without limitation, foreign exchange gains and
losses, asset writedowns, acquisitions and divestitures, change in fiscal year,
unbudgeted capital expenditures, special charges such as restructuring or
impairment charges, debt refinancing costs, extraordinary or noncash items,
unusual, infrequently occurring, nonrecurring or one-time events affecting the
Company or its financial statements or changes in law or accounting principles
(“Adjustment Events”). In the sole discretion of the Committee, unless such
action would cause a grant to a covered employee to fail to qualify as qualified
performance-based compensation under Section 162(m) of the Code, the Committee
may amend or adjust the performance measures or other terms and conditions of an
outstanding award in recognition of any Adjustment Events. With respect to
Participants who are not “covered employees” within the meaning of
Section 162(m) of the Code and who, in the Committee’s judgment, are not likely
to be covered employees at any time during the applicable Performance Period or
during any period in which an Award may be paid following a Performance Period,
the performance goals established for the Performance Period may consist of any
objective or subjective corporate-wide or subsidiary, division, operating unit
or individual measures, whether or not listed herein. Performance goals shall be
subject to such other special rules and conditions as the Committee may
establish at any time within the Applicable Period; provided, however, that to
the extent such goals relate to Awards to “covered employees” within the meaning
of Section 162(m) of the Code that are payable following the Transition Period,
such special rules and conditions shall not be inconsistent with the provisions
of Treasury regulation Section 1.162-27(e) or any successor regulation
describing “qualified performance-based compensation.”
V. Terms of Awards
5.1.    Performance Goals and Targets. At the time one or more performance goals
are established for a Performance Period, the Committee also shall establish an
Award opportunity for each Participant or group of Participants, which shall be
based on the achievement of such specified performance goals. The amount payable
to a Participant upon achievement of the applicable performance goals shall be
expressed in terms of an objective formula or standard, including a fixed cash
amount, the allocation of a bonus pool or a percentage of the Participant’s
Annual Base Salary. The Committee reserves the discretion to reduce the amount
of any payment with respect to any Award that would otherwise be made to any
Participant pursuant to the performance goals established in accordance with
Article IV, and may exercise such discretion based on the extent to which any
other performance goals are achieved, regardless of whether such performance
goals are set forth in this Plan or are assessed on an objective or subjective
basis. With respect to each Award, the Committee may establish terms regarding
the circumstances in which a Participant will be entitled to payment
notwithstanding the failure to achieve the applicable performance goals or
targets (e.g., where the Participant’s employment


4

--------------------------------------------------------------------------------





terminates due to death or disability or where a change in control of the
Company occurs); provided, however, that with respect to any Participant who is
a “covered employee” within the meaning of Section 162(m) of the Code, the
Committee shall not establish any such terms that would cause an Award payable
upon the achievement of the performance goals and after the Transition Period
not to satisfy the conditions of Treasury regulation Section 1.162-27(e) or any
successor regulation describing the “qualified performance-based compensation.”
5.2.    Payments. At the time the Committee determines an Award opportunity for
a Participant, the Committee shall also establish the payment terms applicable
to such Award. Such terms shall include when such payments will be made;
provided, however, that the timing of such payments shall in all instances
either (A) satisfy the conditions of an exception from Section 409A of the Code
(e.g., the short-term deferrals exception described in Treasury Regulation
Section 1.409A-1(b)(4)), or (B) comply with Section 409A of the Code and
provided, further, that in the absence of such terms regarding the timing of
payments, such payments shall occur no later than the 15th day of the third
month of the calendar year following the calendar year in which the
Participant’s right to payment ceased being subject to a substantial risk of
forfeiture.
5.3.    Maximum Awards. No Participant shall receive a payment under the Plan
with respect to any Performance Period having a value in excess of $5 million,
which maximum amount shall be proportionately adjusted with respect to
Performance Periods that are less than or greater than one year in duration.
VI. General
6.1.    Effective Date. The Plan became effective as of the date the Plan was
approved by the Board.
6.2.    Amendments and Termination. The Board may amend the Plan as it shall
deem advisable, subject to any requirement of shareholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code;
provided, however, that no amendment may materially impair the rights of a
Participant with respect to an outstanding Performance Period. The Board may
terminate the Plan at any time.
6.3.    Non-Transferability of Awards. No award under the Plan shall be
transferable other than by will, the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, no award may be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of any such award, such award
and all rights thereunder shall immediately become null and void.
6.4.    Tax Withholding. The Company shall have the right to withhold from the
payment of any award hereunder or require, prior to the payment of any award
hereunder,


5

--------------------------------------------------------------------------------





payment by the Participant of any Federal, state, local or other taxes which may
be required to be withheld or paid in connection with such award.
6.5.    No Right of Participation or Employment. No person shall have any right
to participate in the Plan. Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company or any
subsidiary or affiliate of the Company or affect in any manner the right of the
Company or any subsidiary or affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
6.6.    Governing Law. The Plan and each award hereunder, and all determinations
made and actions taken pursuant thereto, to the extent not otherwise governed by
the Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
6.7.    Other Plans. Payments pursuant to the Plan shall not be treated as
compensation for purposes of any other compensation or benefit plan, program or
arrangement of the Company or any of its subsidiaries, unless either (a) such
other plan provides that compensation such as payments made pursuant to the Plan
are to be considered as compensation thereunder or (b) the Board or the
Committee so determines in writing. Neither the adoption of the Plan nor the
submission of the Plan to the Company’s shareholders for their approval shall be
construed as limiting the power of the Board or the Committee to adopt such
other incentive arrangements as it may otherwise deem appropriate.
6.8.    Binding Effect. The Plan shall be binding upon the Company and its
successors and assigns and the Participants and their beneficiaries, personal
representatives and heirs. If the Company becomes a party to any merger,
consolidation or reorganization, then the Plan shall remain in full force and
effect as an obligation of the Company or its successors in interest, unless the
Plan is amended or terminated pursuant to Section 6.2.
6.9.    Unfunded Arrangement. The Plan shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating assets of
the Company for payment of any benefit hereunder. No Participant shall have any
interest in any particular assets of the Company or any of its affiliates by
reason of the right to receive a benefit under the Plan and any such Participant
shall have only the rights of an unsecured creditor of the Company with respect
to any rights under the Plan.
6.10.    Awards Subject to Clawback. The Awards granted under this Plan and any
cash payment delivered pursuant to an Award are subject to forfeiture, recovery
by the Company or other action pursuant to the terms of the applicable Award or
any clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.






6